DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on November 09, 2020 and April 09, 2021 have been entered.
 			          Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over “Effect of Maleic Anhydride Grafted Thermoplastic Elastomer on PP/PA6 Blends” (He) in view of U.S. 2014/0371394 (Kito).
He discloses a thermoplastic resin composition obtained by blending polypropylene (PP2401) having an MFR of 2.5 g/10 min (reasonably meets Applicant’s’ propylene homopolymer  having a number average molecular weight (Mn) of 500,000 or more), polyamide 6 (PA6) (meets Applicant’s polyamide), and maleic anhydride-grafted thermoplastic elastomer (TPEg) compatibilizer.  To the extent an MFR of 2.5 g/10 min is below the MFR of 3 g/10 min defining Applicant’s polyolefin having a Mn of 520,000 [0081], it is reasonably believed that He’s PP with MFR of 2.5 g/10 min would necessarily have a Mn above 520,000.  That is, per [0081], it is clear that the smaller the MFR, the greater the Mn.   While the full disclosure of He’s TPEg is not apparent, Engage 8445 (i.e., maleic anhydride-grafted ethylene-octene copolymer) is listed as a viable TPEg.
In essence, He differs from present claims 1, 2 and 11 in not expressly disclosing a maleic anhydride-modified ethylene-butene copolymer as the TPEg.  Kito discloses [0065-0066] maleic anhydride-modified ethylene-butene copolymers (EBR) are well known modified thermoplastic elastomer alternatives to maleic anhydride-modified ethylene-octene copolymers (EOR) in similar-such thermoplastic resin compositions comprising polypropylene and polyamide.  Thus, it would have been within the purview of one having ordinary skill in the art to use the homologous maleic anhydride-modified EBR copolymer as a viable functional alternative to He’s Engage 8445 maleic anhydride-modified EOC copolymer with the reasonable expectation of success. Case Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.  Moreover, if a prior art species is structurally similar or a homolog to that claimed, its disclosure renders obvious the claimed species to one of ordinary skill in the art based on the reasonable expectation that structurally similar species usually have similar properties. See, e.g., Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also Deuel, 51 F.3d at 1558, 34 USPQ2d at 1214, MPEP 2144.08.
	 As to claims 3 and 4, inasmuch as He’s modified compositions would be prepared using the same materials and processing method, it is reasonably believed that they would necessarily possess the same phase structure because the properties are intrinsically linked to the chemical identity and formulation of a composition. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under both 35 U.S.C. 102 and 103 is appropriate (MPEP 2112). 
As to claim 8, molded products are obtained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 8, 9 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending 16/330,400 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are directed to a thermoplastic resin composition comprising a polyolefin having a Mn of 500,000 or more (inclusive of polypropylenes as presently claimed), a polyamide (inclusive of nylon 6 as presently claimed) and a modified elastomer (inclusive of maleic anhydride grafted ethylene-butene copolymers as presently claimed).  The present claims do not preclude the presence the inorganic filler required by the copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments filed April 09, 2021 with respect to “Comparative Study on Properties of Polyolefin Blends Modified PA6” (Hao Yanzhi), “Effect of ethylene propylene terpolymer grafted with maleic anhydride copolymer on morphology and properties of PP/PA6 Blends” (Huang Bofen et al), and “Compatibilization of maleic anhydride grafted elastomers in PP/PA6 Blends” (Feng Na et al) have been fully considered and are persuasive.  The 35 USC 102/103 rejections over said references have been withdrawn. 
Applicant’s amendments filed April 09, 2021 have overcome the 35 USC 102 rejection over “Effect of Maleic Anhydride Grafted Thermoplastic Elastomer on PP/PA6 Blends” (He).  However, upon further consideration, a new 35 UCS 103 ground(s) of rejection is made over “Effect of Maleic Anhydride Grafted Thermoplastic Elastomer on PP/PA6 Blends” (He) in view of U.S. 2014/0371394 (Kito).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA L. WOODWARD/Primary Examiner, Art Unit 1765